Case 2:20-ap-01575-ER   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                        Exhibit Exhibit A-1 Page 1 of 34




       EXHIBIT A-1
         Case 2:20-ap-01575-ER                         Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                                       Exhibit Exhibit A-1 Page 2 of 34


                                                                          blue I' of california




                        Provider Agreement
                                                      Fee For Service Hospital




Blu~ St11old of camornfc1
Sll 13fldlP :-lrt'Jei :;on rrnnci•;co_ CA 'l,l lD'i
Case 2:20-ap-01575-ER                    Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                         Exhibit Exhibit A-1 Page 3 of 34



                                                                  blue I) of california
                                               TABLE OF CONTENTS

 I.        DEFINITIONS
 1. I     Agreement Year
 1.2      Allowed Charges
 1.3      Authorization
 1.4      Benefit Program
 1.5      Blue Shield Providers
 1.6      Case Rate
 l.7      Charge Master
 1.8      Charge Master Year
 l. 9     Copayment
 1.10     Covered Services
l.l 1     Emergency Services
1.12      Evidence of Coverage
1.13      Health Seivices Contract
1.14      Hospital Services
1.15      Inpatient
1.16      Inpatient Services
1.17      Medically Necessary or Medical Necessity
1. 18     Mernber
1.19      Outpatient Services
1.20      Per Diem Rate
1.21      Intentionally Left Blank
1.22      r rovidcr Appeal
1.23      Provider Manual

II.       OBLIGATIONS OF HOSPITAL
2.1       Hospital Services
2.2       Location and Availability
2.3       Licensure & Accreditation
2.4       Standards for Provision of Care
2.5       Quality Improvement/Case Management/Utilization Management Programs
2.6       Service Authorization
2.7       Cooperation with Discharge Planning
2.8       Physician Access
2.CJ      Submission of Physician Hospital Privilege Roster
2.10      Provider Manual
2.11      Disclosures

III.      OBLIGATIONS OF BLUR SHrELD
3.1       Directory & Use of Names
3.2       Administrative Services
3.3       Disclosure of Information


St. Vincent Medical Ccntcr-FfS Hospital Agrccmcnt_Basc 12·01-10
Base fFS Hospital Agreement v23.0
Proprietary an<l Confidential - Blue Shield of Cnlifrn nia
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                     Exhibit Exhibit A-1 Page 4 of 34



                                                                   blue ti of california

CV.      ELIGIBILITY OF BLUE SHIELD MEMBERS
4.1      Identification Cards & Verification
4.2      Verification of Eligibility

V.       BlLLTNG, COMPENSATION & CHARGE MASTER OBLIGA'110NS
5.1      Claims Submission
5.2      Compensation Amounts
5.3      Copayments
5.4      Overpayment Recoveries
5.5      Charge Master Notifications
5.6      Adjustments Resulting From Charge Master Increases
5.7      Right to Audit Charge Master
5.8      Late Charge Master Notification Recoveries
5.9      Blue Card Claims

VI.      PROTECTION OF MEMBERS
6.1      Non-Discrimination
6.2      Charges to Members
6.3      Third Pm1y Liens
6.4      Benefits Dctcnnination
6.5      Member Complaints & Grievances
6.6      Medicitl Necessity Assistance
6. 7     Free Exchange of Information
6.8      Insurance

VIL      MEDICAL RECORDS & CONF.IDENTJALlTY
7.l      Medical Records
7.2      Confidentiality
7.3      Momber Access to Records

VHL      COOPERATION WITH AUDJTS & CERTIFICATION
8.1      Disclosure of Records
8.2      Site Evaluations
8.3      Accreditation Surveys
8.4      Compliance Monitoring

TX.      RESOLUTION OF DISPUTES
9.1      Provider Appeal Resolution Process
9.2      Arbitration of Disputes
9.3      Limitation of Actions

X.       TERM & TERMINATION
10.1     Term
10.2     Termination Without Cause
                                                      '2

St. Vincent Medical (\:ntcr-FFS Hospital Agreement_Basc 12-01-10
Ba~c FFS Hospital Agreement v23.0
Prop1ictary and Confidential flluc Shield of California
Case 2:20-ap-01575-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                      Exhibit Exhibit A-1 Page 5 of 34



                                                                     blue f of california
10.3       Tennination for Cause
10.4       Immediate Termination
10.5       Effect of Tcnnination
10.6       Tennination Not an Exclusive Remedy
10. 7      Survival

XI         OTHERPAYORS
11.1       Other Payors
11.2       Responsibility for Payment
11.3       Applicability of Agreement; Identity of Other Payors

XII        GENERAL PROVISIONS
12. 1      Entire Agreement
12.2       Amendments
12.3       Assignment
12.4       Third Party Beneficiaries
12.5       Notices
12.6       Independent Contractors
12. 7      Indemnification
12. 8      Waiver of Breach
12.9       Force Majeure
12.10      Confidentiality
12.11      Non~Solicitation
I 2. l 2   Association Disclosure
12.13      Governing Law
12.14      Preemption by Federal Law
12.15      Compliance With Law
12.16      Inte1vretation of Agreement
12.17      Counterparts
12.18      Ethical and Religious Directives

Exhibit A - Hospital Infonnation
Exhibit B - Applicable Benefit Programs
Exhibit C - Compensation Amounts/Payment Schedule
Exhibit D - Utilization Mrurngement/Prior Authorization




                                                        3

St. Vincent Medical Center-FPS Hospital Agrccmcnt_Bn,c 12-0 !- I 0
Duse ffS Hospital Agreenwnt v23.0
Proprietary und Confidential· · Illue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32          Desc
                                      Exhibit Exhibit A-1 Page 6 of 34



                                                                     blue ti of calif ornia

                                       BLUE SHIELD OF CALIFORNIA
                       FEE FOR SERVICE HOSPITAL AGREEMENT

This Fee For Service Hospital Agreement (this "Agreement;,) is entered into by and between St.
Vincent l\'ledkal Center, a Califomia nonprofit corporation ("Hospital"), and California
Physicians' Service, dba Blue Shield of California, a Califomia nonprofit corporation ("Blue
Shield"). This Agreement shall be effective December l, 2010 (the "Effective Date").


                                                      RECITALS

A.       Blue Shield is licensed as a prepaid health care service plan under the Knox~Kccnc Act of
         1975, as amended (lhe "Knox-Keene Act"). Blue Shield contracts with individuals,
         associations, employer groups, and governmental entities to provide or to arrange for the
         provision of covered health care services to Members (as defined herein) enrolled in
         HMO and PPO benefit plans.

B.       Hospital owns and operates an acute care hospital and is duly licensed and qualified to
         provide inpatient and outpatient hospital services to Members.

C.       Hosp-ita.1 an<l nlue 8hielci desire that Hospital provide fee-for-service inpatient and
         outpatient hospital services ( excluding capitated hospital agreements as described in
         Section 12.1 of this Agreement) to Members, in accordance with the tenns of this
         Agreement.



                                                 I. DEFINITIONS

For purposes of this Agreement, the fo11owing capitalized tc1ms shall have the meanings ascribed
to them beJow:

1.1      Agreement Year: is the twelve (12) monU, period beginning on the Effective Date, and
         each twelve (12) month period beginning on each annual anniversary date of the Effective
         Date thereafter.
1.2      Allowed Charges: arc charges billed by Hospital, in accordance with Ifospitnl's Charge
         Master, for Hospital Services furnished pursuant to this Agreement, less those charges, if
         any, disallowed by Blue Shield pursuant to Section III (General Notes) of Exhibit C
         hereto.




                                                        4

St. Vincent Medical Center-FFS Hospitiil Agreement___Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary und Contidcntiul - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                     Exhibit Exhibit A-1 Page 7 of 34



                                                                   blue, of california
L3       Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the provision
         of Covered Services, obtained in accordance with, and as further described in, the Provider
         Manual, Section 2.6 of this Agreement and Exhibit D hereto.

1.4      J3enefit Program: is a group or individual HMO, including Point-of-Service (POS), or
         PPO health care product offered by Dlue Shield pursuant to a Health Services Contract (and
         riders, if any, thereto).

1.5      Blue Shield Providers:         <'Ire those licensed health care providers, including, without
         limitation, :institutional providers, that have entered into agreements with Blue Shield to
         provide Covered Services to Members.

1.6      Ctlse Rute: is a rate of reimbursernent paid by Blue Shield for certain Hospital Services
         identified in Exhibit C, hereto, furnished during a single inpatient or outpatient admission,
         and, except as otherwise set forth in Exhibit C, constitutes payment in fall for all Hospital
         Services provided by Hospital during such admission.

1.7      Charge Master: is the unifonn schedule of charges, in either electronic or printed fonn,
         represented by Hospital to be its gross billed charges for all Hospital procedures,
         services, supplies and drugs that arc billed and charged on a UB-04 billing form or its
         electronic billing equivalent, regardless of payor type.

1.8      rhargc Master Year: is the twelve (12) month pc1iod beginning on Dcccmbct 1, 2010,
         and oach twelve (12) month peliod beginning on each annual anniversary date of December
         1st, thereafter.

J.9      Copayment: is any copaymcnt, deductible, ancVor coinsurance amount for which a
         Member is financially responsible in connection with the receipt of Covered Services, as
         specifically uescribe<l in the Health Services Contract and/or Evidence of Coverage
         applicable to the Member and in effoct as of the date of setvicc.

1.l O    Covered Services: are Medically Necessary health care se1vices 1 supplies and dmgs that a
         Member is entitled to receive pursuant to the Health Services Contract and/or Evidence of
         Coverage applicable to the Member.

1.11     Emergencv Services: m·e Covered Services required to address an unexpected medical
         condition, including a psychiatric emergency medical condition, manifesting itself by acute
         symptoms of sufficient severity (including severe pain) such that the absence of immediate
         medical attention could reasonably be expected to result in: (i) placing the Member's health
         in serious jeopardy; (ii) serious impainnent to bodily functions; (iii) serious dysfunction of
         any bodily organ or part; or (iv) with respect to a pregnant woman, a threat to the health or
         safety of the woma11 or her unborn. child, as further defined in Section 1867(e)(l)(I3) of the
         Social Secm'ity Act, 42 U.S.C. Section 1395dd(e)(l)(B). For Blue Shield Members,
         Emergency Services also include any other services defined as emergency services in Title
         42 of the Code of Federal Regulations, Section 422.113.

                                                       5

St. Vincent Medical Ccntcr-FFS Hospital Agreement_Base 12-0 l-10
BaseFFS Hospital Agreement v23.0
Proprietary and Confidential- Blue Shidd of California
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit A-1 Page 8 of 34



                                                                  blue~ of california
 1.12    Evidence of Coverage: is the document issued to a Member, pursuant to California law,
         that describes the benefits, limitations and other features of the Benefit Program in which the
         Member is enrolled.

 1.13    Health Services Contract: is the group or individual contract that describes the Benefit
         Program and the Covered Services to which a Member is entitled., as well as the Member's
         Copayrnent obligation.

 1.14    Hospital Servlces: arc those Covered Services which Hospital is licensed to provide,

 1.15    Inpatient: is a Member who (a) is admitted to Hospital as a registered bed patient with the
         expectation of staying overnight, and (b). is receiving services ordered by and under the
         direction of a physician or other health CHre provider with appropriate medical staff
         privileges at Hospital. If a Member remains in one or more emergency rooms or outpatient
         depaiiments of Hospital for an aggregate period exceeding twenty-four (24) hours, the
         Member will be deemed to be an Inpatient for purposes of this Agreement.

1.16     Jnpatient Servkes: are Ho.spital Services provided to an Inpatient, including: (a) all
         Hospital Services provided to a Member within the twelve (12) hour period prior to
         adm1ssion as an InpatkntJ if related to the condition for which the Member is admitted; (b)
         all Hospital Services provided to a Member who remains in one or more emergency rooms
         or outpatient departments of Hospital for an aggregate period exceeding twenty-four (24)
         hours; and (c) h·anspo1tation services required for treatment of the Member following
         admission as an Inpatient at Hospital and until discharge.

1.17     Medicallv Necessary or Medical Necessity:          means, with respect to the provision of
         medical services, supplies and drugs: (a) required l)y a Member, (b) provided in accordance
         with recognized professional medical and surgical practices and standards; (c) appropriate
         and necessary for the symptoms, diagnosis, or treatment of the Member>s medical condition;
         (d) provided for the diagnosis and direct care and treatment of such medical condition; (e)
         not furnished primarily for the convenience of the Member, the Member's family, or the
         treating provider or other provider; (f) furnished at the most appropriate level that can be
         provided consistent with generally accepted medical standards of care; (g) with respect to
         Jnpatient Services, could not have been provided in a physician's office, the Outpatient
         department of a hospital, or in another lesser facility without adversely affecting the
         Member's condition or the quality of medical earn rendered; and (h) consistent with Blue
         Shield Medical Policy which shall not be inconsistent with DMHC regulations.

1.18     Member: is an individual who is eligible for and enrolled in a Benefit Program to which
         this Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
         Payor (as defined in Section 11. l hereoJ).

1.19     Outpatient Services: are Hospital Services other than Inpatient Services.

 l .20   Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
         certai11 Inpatient Services identified 111 Exhibit C hereto, and, except as otherwise set forth
                                                      6

St Vincent fvkdieal Centcr-FFS Hospital Agreemcnt_Basc 12·01-10
Base FfS I lospital Agreement v23,0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                    Exhibit Exhibit A-1 Page 9 of 34



                                                                 blue, of california
         in Exhibit C, constitutes payment in full for all Hospital Services provided by Hospital
         during each such day.

1.21     Intentionally Left Blank

1.22     Provider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
         requesting reconsideration of a claim, requesting resolution of billing dctcnninations, such
         as hundling/unbundling of claims/procedure codes or allowances, or disputing
         administrative policies & procedures, administrative tenninations, retro-active contracting,
         or any other issue related to the patties' respective obligations under this Agreement.

1.23     Provider Manual: is the set of manuals developed by Blue Shield that set forth the
         operational rules and procedures applicable to Hospital and the performance of services
         hereunder, used by Blue Shield to determine reimbursement rates under the terms of this
         Agreement, including, without limitation, Blue Shield's Medical Policy, Blue Shield's
         Outpatient Surgical Grouper, APG Outpatient Surgical Services Grouper Mappings,
         Outpatient Radio]ogy, Pathology, and Diagnostic Test Schedule, Clinical Laboratory
         Schedule, and Outpatient Pharmaceutical Fee Schedule.


                                   IL OBLIGATIONS OF HOSPITAL

2.1      Hospital Services. Ifospilal shall provide lfo~'Pita1 Services to Members, as directed by
         Members' treating physicians or as otherwise Medically Necessary, in accordance with the
         terms of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
         Agreement shall not apply to or govern the provision of hospital services to Members
         enrolled in HMO programs (including, without limitation, Medicare Advantage) for
         which Hospital receives capitation payments pursuant to a separate capitated hospital
         agreement, if any, between Hospital and Blue Shield.

2.2      Location and Availability.

         (a)      Hospital Services shall be provided and made tcasonably available at the 1ocation(s)
                  set forth in Exhibit A hereto. Subject t() bed availability and compliance with
                  admission criteria, Hospital will accept Authorized admissions of members twenty-
                  four (24) hours a day.

         (b)      Hospital shall cooperate and comply with Blue Shield's language assistance
                  program, as set forth in the Provider Manual. Nothing in this Section shall be
                  construed as a delegation to Hospital of Blue Shield's obligations pnrs\lant to
                  Section 1300.67.04 of Title 28 of the California Code of Regulations or Section
                  2538.3 of Title 10 of the California Code of Regulation, or deemed to limit
                  Hospital's obligations pursuant to Section l 259 of the California Health and Safety
                  Code.


                                                     7

St V1m:cnt Mcdicnl Ccntcr-FFS Hospital Agrccmcnt_Basc 12·01·10
Duse PFS Hospital Agreement v23.0
Pr<>prietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                     Exhibit Exhibit A-1 Page 10 of 34



                                                                   blue (f. of california
2.3      Liceusurc & Accreditation. At all times during the term of this Agreement, Hospital shall
         be licensed by the state of California, certified under Title XVIII of the Social Security Act,
         and accredited by The Joint Conunission.

2.4      Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
         accordance with all applicable legal requfrements. Hospital shall comply with all federal
         and state laws, licensing requirements, and professional standards, and provide its
         services in accordance with gcncra11y accepted Hospital practices and standards
         prevailing in the applicable professional community at the time of treatment. Consistent
         with Title 10 of the California Code of Regulations; Section 2240.4, Hospital's primary
         consideration shall be the quality of the health care services rendered to Members.

2.5      Quality Improvement/Case Management/Utilization Management Programs.

         (a)      Hospital shall comply with Blue Shield's Medical Policy. Without limiting the
                  foregoing, Hospital shall cooperate fully with and participate in Blue Shield's
                  Quality Improvement and Utilization Management Programs, including its
                  Authorization procedures~ as set forth in this Agreement and as described in the
                  Provider Mfmual. Hospital shall comply with the decisions of the Blue Shield
                  Quality Improvement and Utilization Management Programs. If Hospital disputes
                  any such decision, Hospital shall comply with the decision pending resolution of the
                  dispute through the Appea1 Process described it1 Article IX of this Agreement.

          (b)     Hospital shall use commercially reasonable efforts to cooperate fully with Blue
                  Shield with regard to the Healthcare Effectiveness Data and Information Set
                  ("HEDTS") measurements, audits; guideline development, preventive services
                  utilization, disease/risk management, clinical service monitoring, and quality
                  improvement studies and initiatives.

         (c)      Hospital shall maintain a quality management program, pursuant to which
                  Hospital will review, on a prospective, concuri-ent, and retrospective basis, the
                  quality, approp1iateness, and level of care furnished to Medicare Advantage
                  Members, Such quality management program wiU include, without limitation, an
                  mmual evaluation, annual quality management goals, prnposed quality
                  management studies, and a description of Hospital's quality management
                  committee. Hospital shall provide advance written notice to Blue Shield of any
                  material change to such quality management program.



2.6      Service Authorization. Hospital shall comply with tl1c Authorization procedurns and
         requirements set forth in the Provider Manual; this Section 2.6, and Exhibit D hereto.
         Hospital understands and agrees that, except in the case of Emergency Services or as
         otherwise provided in the Provider Manual or Exhibit D hereto, Hospital Services must be
         Authorized in advance by Blue Shield or its delegate in order for Hospital to be eligible for
         payment hereunder. In the case of Emergency Services, Hospital shall obtain Authorization
                                                       ~


St. Vincent Medical Center-FFS Hospil«l Agreemcnt_Basc 12-0 l-10
Base fFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                     Exhibit Exhibit A-1 Page 11 of 34



                                                                  blue, of california
         from Blue Shield or its delegate as soon as possible, but in no event later than twenty-four
         (24) hours after any admission, or the next occi.mfag non-holiday weekday, whichever is
         later. Blue Shield will not retrnactivcly deny Hospital's claims on the basis of Medical
         Necessity for services reviewed and Authorized pursuanl to the Quality Improvement and
         Utilization Management Program, provided that Hospital submitted foll and accurate
         information to Blue Shield for review under its Quality Improvement and Utilization
         Management Program. If Hospital fails to obtain Authorization prior to provi<ling Hm,pital
         Services to a Men1ber, as required, or if Hospital provides services outside of the scope of
         the Authorization obtained, then Blue Shield) or its delegate, shall have no obligation to
         compensate Hospital for such service::;; Hospital will be deemed to have waived payment for
         such services and shall not seek payment from Blue Shield, its delegate, or the Member
         except as otherwise spccificallypennitted in this Agreement.

2.7      Cooperation ,,ith Discharge Planning. Hospital shall cooperate fully with Blue Shield or
         its delegate in planning and implementing the discharge of Members from Hospital's
         facility(ics), including, without limitation, providing Blue Shield's on-site discharge
         planning coordinator(s) reasonable access to Hospital's facility(ics) and Members.

2.8      Physician. Access. Hospital shall provide each Member's treating physician such access to
         Hospital's facilities as may be appropriate to provide professional services to the Member,
         in accordance with the bylaws, mlcs, and regulations established by Hospital with the
         approval of Hospital's governing board. Members• physicians shall not be denied staff
         membership or clinical privileges on the basis of sex, race, age, religion, color, national
         original, sexual orientation, disability, or any other criteria lacking professional justification,
         nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
         physician, and no such physician who is a Blue Shield Provider has active privileges at
         Hospital, Hospital shall consider, in as rapid a manner as possible, taking into consideration
         possible emergency situations, requests from qualified persons for temporary pdvileges at
         Hospital, and shall grant such tcmponuy privileges, provided such persons moct and
         confom1 to the requirements of Hospital's medical staffbylaws and rules and regulations for
         temporary privileges.

2.9      Submission of Phvsiciun Hospital Privilege Roster. Hospital shall provide Blue Shield
         with an updated physician hospital privilege roster, preferably in electronic format, at
         least annually, as well as upon Blue Shield's request, which shall not exceed two (2)
         requests annually,

2.10     Provider Manual. Hospital shall comply with the Provider Manual~ the tenns of which are
         incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
         modify the Provider Manual. To the extent of any conflict between this Ab,ree1rnmt and the
         Provider Manual, the terms of this Agreement shall govern. Blue Shield will notify Hospital
         sixty (60) days prior to the effective date of any change to the Provider Manual. If Hospital
         reasonably concludes that a change to the Provider Manual is material, Hospital shall notify
         Blue Shield, in writing, prior to the effective date of the change. Following receipt of
         Hospital's notice, Hospital and Blue Shield shall confor in good faith regarding the change
                                                      9

St. Vincent Medical Center-FPS Hospital Agreement_Base l2-0!-l0
Base FFS Hospital Agreement v23.0
Proprietary tind Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                        Exhibit Exhibit A-1 Page 12 of 34



                                                                        blue (I of california
          to find a mutually beneficial resolution. If Hospital and Blue Shield are unable to reach
          agreement regarding the change with.in thirty (30) days of Hospital's notice, then, within
          sixty (60) days of Hospital's notice, Hospital may elect to tenninate this Agreement for
          cause pursuant to Section l 0.3 hereof, and the Provider Manual change to which Hospital
          objected shall not be effective as to Hospital during the temrination notice period. During
          such terrnination period, both parties agree that any such change will not be effective until
          mutually agreed upon in writing.

2.11      Disclosures. Hospital shall promptly notify Blue Shield in writing at the earliest reasonably
          practicable date of the occunence of any of the following events: (a) loss or material
          restriction of any license or certification required in order for Hospital to provide Hospital
          Services; (b) Joss of accreditation by TI1e Joint Commission; (c) Hospital is excluded or
          suspended from participation in, ceases to be certified by, or is sanctioned by any state or
          federal healthcare program, including, without limitation, Medicare or Medi-Cal; (d)
          Hospital's liability insurance is canceled, terminated, not renewed, or materially modified;
          (c) Hospital becomes a defendant in a lawsuit :filed by a Member or is required or agrees to
          pay damages to a Member for any reason; (f) any changes to the hospital-based (i.e.,
          emergency, radiology, pathology) physicians or physician groups providing services at
          Hospital; (g) any labor action or work stoppage that may materially impact Hospital's
          operations; (h) a petition is filed to declare Hospital bankrupt or for reorganization under the
          bankruptcy laws of the Unite<l States or a receiver is appointed over all or any pmtion of
          Hospital's assets; or (i) any act of nature or other event or circumstance which has or
          rcusonably coi1ld be expected to have a materially adverse affect on Hospital's ability to
          perform its obligations under this Agreement. ln addition, Hospital shall provide Blue
          Shield with advance written notice of any proposed material change in the ownership of
          Hospital, where legally pennissible; or the sale of all or substantially all of the assets of
          Hospital.


                                   III. OBLIGATIONS OF BLIJF: snrnLD

3.1       Dircetorv & Use of Names.

          (a)       Blue Shield from time to time shall develop a directory of Blue Shield Providers 1
                    which directory shall be distributed and/or made available to Members. Hospital
                    agrees that the following info11natfon may be included in Blue Shield's written and
                    electronic directoties, marketing materials, and publications pmvided to present or
                    potential Members and subscriber groups: (a) Hospital's name, address, and phone
                    number; and {b) such other types of infonnation regarding Hospital that are
                    reasonable to indndc in directories, marketing matetials, or publications. If this
                    Agreement is tc1minatcd, or the Hospital listing information is or becomes inc01Tect
                    or incomplete, Blue Shield will have no obligation to correct, delete, or update such
                    listing infonnation until such time as Blue Shield, in its solo discretion, issues a new
                    directory, marketing materials, or publication.

                                                            10

St. Vincent Medical Center-FFS Hospital Agreetnent__Base l2-0 l • l 0
Buse PFS Hospital Agreement v23.0
Proprietary and Confidential - l3luo Shield of California
Case 2:20-ap-01575-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                        Exhibit Exhibit A-1 Page 13 of 34



                                                                       blue '1 of california
          (b)       Hospital may identi(y itself as a Blue Shield Provider.

          (c)       Except as provided in Sections 3.l(a) and (b), neither patty shu11 use the other
                    party's name, trademark(s), or service mark(s), without the other party's prior
                    written consent, which consent shall not be umeasonably withheld.

3.2       Administrative Services.               Blue Shield shall pe1fonn those services incident to the
          administration of a health care service plan, including, without limitation, processing
          enrollment applications and acljudicating claims for Covered Services that are the payment
          responsibility of Blue Shield.

3.3       Disclosure of Information. Blue Shield shall make available to Hospital, upon contracting
          and upon written request, such information as is required by Sections 1300.71(1) and (o) of
          Title 28 of the California Code of Regulations. Blue Shield shall make such information
          available in the Provider Manual and on the provider portal of Blue Shield's website at
          www.blueshieldca.com.



                            IV. ELfGIBILfTY OF HLUR SHIELD MJ<~M.BRRS

4.1       Identification Cards & Verification. Blue Shield shall issue identification cards to
          Members, as set fmth in the Provider ManuaL Production of such identification cards shall
          be indicative ot: but not conclusive 01; a pernon's status m, a Member. Blue Shield shall
          provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
          electronically or telephonically, infom1ationrcgarding Member status.

4.2       Verification of Eligibility. Hospital shall vcdiy the eligibility of Members, in accordance
          with the Provider Manual. If Hospital fails to verify Member eligibility in accordance with
          the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
          service8 provided to patients who are not Members at the time such services are rendered.
          H.ospital shall be entitled to reasonably rely on verification of Member eligibility provided
          by Blue Shield. If Hospital provides Authorized Hospital Services in reasonable reliance
          upon verification of a patient's eligibility provided by Blue Shield, and such patient is
          subsequently determined not to have been a Member at the time services were provided,
          Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates set
          fi.ffth herein, less amounts, if any, due to Hospital from any other health care servicti plan,
          insurer or third party payor (including Medicare) by which such patient is covered.


           V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS

5J        Clnims Submission. Hmipital shall bill Blue Shield for Hospital Services as follows:

          (a)       Hospital shall bill Blue Shield acconiing to Hospital's Charge Master.

                                                            ll

St. Vincent Ms:dical Ccnter-FFS HosJ)ital Agu:cmcnt Buse 12-0 l- ll}
Base ffS I lospital Agreement v23.0
P,·,1pdetary mul Confolentiijl - Rhm Shield of California
Case 2:20-ap-01575-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                        Exhibit Exhibit A-1 Page 14 of 34



                                                                     blue f of california
          (b)       Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                    Member receives Hospital Services. If Hospital provides Hospital Services to a
                    Member for a period fewer than thirty (30) co11secutive days (including any such
                    time period following a thirty (30) day period for which Hospital has already billed
                    Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

          (c)       Hospital shall submit claims to Blue Shield within one hundred eighty (180) days
                    following the end of each pe1iod described in Section 5. l(b). If Blue Shield is not
                    the plimary payor under the coordination of benefits rules described in Section
                    5.2(e)) Hospital shall subm.it Claims to Blue Shield within one hundred eighty (180)
                    days following the <late payment or denial is received by Hospital from the ptimary
                    payor. Blue Shield may deny payment for any claims not received by Blue Shield
                    within one hundred eighty ( l 80) days of the end of any such pe1iod or date. If
                    Hospital foils to submit a claim in a timely fashion, as set fr1rth in this Section 5.1,
                    Hospital waives its tight lo nny remedies and to pursue the claim further, and may
                    not initiate a demand for arbitration or other legal action against Blue Shield or bill
                    the Member for Hospital Services for which Blue Shield so denied payment;
                    provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                    by Hospital, consider good cause for late submission of a claim denied as
                    untimely.

          (<l)      Hospital shall use best cfforts to submH claims electronically, following the
                    procedures set forth in the Provider Manual. If, despite best efforts, Hospital cannot
                    submit claims electronically, Hospital shall submit paper claims using a Forni UB-
                    04, or any successor form approved hy the California Hospital Association, which
                    includes all information required by the Provider Manual so long as such
                    requirements are consistent with applicable law. In either case, payment by Blue
                    Shield will be made only upon receipt of a complete claim submitted by Hospital
                    in accordance with this Agreement.

          (e)       In the adjudication of claims for payment hereunder, Blue Shield may request from
                    Hospital, and Hospital shall provide to Blue Shield, such records as Blue Shield
                    reasonably deems necessary to confirm that individually billed scrvices(s) were
                    rendered and/or were Medically Necessa1y.

          (t)       Notwithstanding the forgoing provisions of this Section 5. 1, if Hospital' provides
                    Hospital Services to a Member and such Hospital Services are the financial
                    responsibility of a Blue Shield Provider (including Hospital) who is capitatcd by
                    Blue Shield for such Hospital Services, Hospital agrees that Hospital shall submit
                    billings to and seek payment from such capitated provider for Covered Services.
                    In the event Hospital is unable to obtain payment from such capitated providel',
                    for a complete claim, within two (2) billing cycles of the original date of
                    submission and Hospital has: (i) complied with all terms and conditions of its
                    agreement (if any) with the capitated provider; and (ii) to the extent applicable,
                    complied with all applicable terms and conditions) including but not limited to
                                                            12

St. Vincent Medical Ccntcr-FFS Hospital Agrccmcnt_Base 12-0 J. \ 0
Base FFS Hospital Agreement v23,0
Proprietary and Confidential- Blue Sliietd 1)f California
Case 2:20-ap-01575-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                       Exhibit Exhibit A-1 Page 15 of 34



                                                                      blue I} of california
                   any Authorization requirements, contained in the Provider Manual and this
                   Agreement, Hospital shall provide written notification, by certified mail, return
                   receipt requested, to Blue Shield and the applicable capitated provider. Blue
                   Shield shall, within sixty (60) days of receipt of notice, seek to resolve the non~
                   payment by the capitated provider. If after such sixty (60) days the non-payment
                   has not been resolved and Blue Shield reasonably detennines that such amount is
                   due Hospital, to the extent permitted by any applicable agreement between Blue
                   Shield and the capitated provider, Blue Shield shall use reasonable efforts to pay
                   the amount due Hospital for Covered Services and deduct and offset such
                   payment from any amount then or thereafter payable by Blue Shield to the
                   capitated provider. Hospital agrees that, in the event that another capitated
                   provider is financially responsible for such Covered Services and that capitat.ed
                   provider docs not have an agreement in effect with Hospital, payment by Blue
                   Shield on behalf of that eapitated provider may be made in accordance with the
                   compensation terms set forth in this Agreement. Notwithstanding the foregoing,
                   in the event that a capitated provider fails to pay Hospital for a claim due to the
                   capitated provider's insolvency or bankruptcy, Hospital and Blue Shield agree
                   that Blue Shield shall not be liable for such claims and the tetms of this Section
                   5.l(c) shall be ofno force or effect.

 5.2     Compensation Amounts. I11 exchange for the provision of Hospital Services pursuant to
         this Agreement, Blue Shield shall pay Hospital in accordance with the fo1lnwing:

         (a)       In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   commercial Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) one
                   hundred percent (100%) of Hospital's Allowed Charges, and (ii) the reimbursement
                   rates set forth in ExhibitC hereto, in either case, less any applicable Co payment.

         (b)       In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   Medicare Advantage Benefit Program, Blue Shield shall pay Hospital t11c lesser of:
                   (i) one hundred percent (100%) of Hospital's Allowed Charges, (ii) the
                   reimbursement rates set forth in Exhibit C hereto, or (iii) one-hundred percent
                   (100%) of the reimbursement established by the Medicare program for inpatient
                   services and one-hundred percent (100%) of the reimbursement rates established by
                   the Medicare program for outpatient services, less any applicable Copayment.

         (c)       If, after the Effective Date, Hospital adds to its hospital license a new category of
                   service or service unit (a "New Service") or if Hospital adds a category of service or
                   a new seivice unit which involves new technology and requires a significant
                   investment in equipment, has a materially higher cost of operation, and is of the type
                   or nature which is customarily carved oul as a separate reimbursement category {a
                   "New Technology Service"), the tenns of this Agreement will apply to such New
                   Service and/or New Technology Service as reasonably determined by Bhte Shield.
                   Prior to the implementation of such New Service and/or New Technology Service,
                   Hospital shall have 1hc option of providing Blue Shield with sixty (60) days prior
                                                        13

St. Vincent Medical Ccnter-PfS [!ospital Agreemen(.Base 12-0 l- l O
Base FFS Hospital Agreement v23.0
Pmpdetary ond Confidential··· Blue Shield DfCalifornia
Case 2:20-ap-01575-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                        Exhibit Exhibit A-1 Page 16 of 34



                                                                  blue~ of california
                    written notice of any such addition and requesting that both parties meet and confer
                    in good faith to discuss altering the tem1s {)f this Agreement to esta1)1ish a unique
                    reimbursement rate applicabfo to such service on a prospective basis only.
                    Beginning sixty (60) days after proper notice is received by Blue Shield and
                    continuing until such a time as Blue Shield and Hospital have negotiated and agreed
                    upon a new reimbursement rate, Hospital shall accept seventy five percent (75%) of
                    Hospital's Allowed Charges as payment for such service(s).


          (d)       Payment for Hospital Services shall be made by Blue Shield within the time-frames
                    mandated by applicable state or federal law, following receipt of all reasonably
                    necessary infon11atio11. ·Hospital shall use best efforts to accept payment for Hospital
                    Services and receive related explanations of benefits ("EOBs") via electronic funds
                    transfer (11 EFT1') and electronic remittance advice ("ERA 11 ), respectively.

          (e)      Coordination of benefits, benefit detenninations under the Medicare Secondary
                   Payor rules, and Workers' Compensation recoveries shall be conducted by Hospital
                   in accordance with the procedures set forth in the Provider Manual.
                   Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2, if Blue
                   Shield is not the primary payor under coordination of benefit mles, Hospital shall
                   not make any demand for payment from Blue Shield until all primary sources of
                   payment have been pursued. In such cases, Blue Shield's financial obligation for
                   Hospital Services shall be limited to the amount, if any, which, when added to the
                   amount obtained by Hospital from all primary payors, equals the am01.mt of
                   compensation to which Hospital is entitled under this Agreement for such Hospital
                   Services.

          (f)      Hospital agrees to accept payment pursuant to this Section 5.2, together with
                   applicable Copayments payable by a Member, and coordination ()f benefit
                   collections and third party recoveries allo\ved under this Agreement, as payment in
                   full for Hospital Services.

          (g)      Hospital has agreed that Hospital will not at any time between the Effective Date
                   and the Rate Loading Date (as defined below) s~bmit to l3lue Shield claims for
                   Hospital Services furnished 011 or after the Effective Date. For purposes of this
                   provision, the "Rate Loading Date" shall be defined as the earlier of (i) the date that
                   the rates set forth herein are loaded into Blue Shield's claims payment system, and
                   the thirtieth (30th) day following receipt by Blue Shield of this Agreement, executed
                   by Hospital. Blue Shield shall notify Hospital of the Rate Loading Date.

5.3      Copayments. Hospital shall collect and retain, as additional compensation, the Member's
         applicable Copayment for Hospital Services provided by Hospital. Copaymcnts for
         Hospital Services shall be calculated based on the lesser of: (i) the applicable Charge
         Master rate, and (ii) the applicable reimbursement rates set forth in Exhibit C hereto.
         Hospital shall not waive a Member's Copayment obligation.

                                                           14

St. Vincent Medical Center-FFS Hospital Agrccmcnt_Basc 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary ttnd Conlidcntiul- Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                      Exhibit Exhibit A-1 Page 17 of 34



                                                                    blue V of california
5.4       Overpayment Recoveries. Blue Shield may request in writing with documentation a
          refund of any overpayment it has made to Hospital, within three hundred sixty-five (365)
          days of the date the payment was made, unless the overpayment was the result of fraud or
          misrepnlsentation on the part of Hospital (in which case, Blue Shield shall not be so time-
          barred from seeking such a refund). Blue Shield's procedures for notification of
          overpayments and notification of recove1y of ovel'payments shall comply with Section
          1300.?l(d) of Title 28 of the California Code of Regulations. In addition, if Blue Shield
          determines Hospital has overcharged an individual properly identified as a Member of an
          Other Payor (as defined in Section 11.1 ), upon w1itten notification by Blue Shield of such
         <Wercharge, Hospital shall promptly refund such ove11-,ayment to Blue Shield, such Other
         Payor or to the Member, as applicable.

5.5      Charge Master Notifications. Hospital shall pmvide I31ue Shield with notification
         relating to changes in Hospital's Charge Master as follows:

         (a)      Hospital shall notify Blue Shield in writing no fewer than thirty (30) days prior to
                  implementing any change(s) to Hospital's Charge Master that, in the aggregate,
                  exceed(s) eight (8%) percent. No modification. lo the Charge Master or the rates
                  charged by Hospital shall be applicable to Hospital Services provided to Members,
                  nor effective with re~'Pect to this Agreement, until thirty (30) days following
                  Hospital's written notice to Blue Shield pursuant to this Section 5.S(a).
                  Notwithstanding the foregoing, Hospital shall have no obligation t<) notify Blue
                  Shield of any Charge Master increases resulting from routine Charge Master
                  maintenance items that are both: (i) Nominal (as defined below); and (ii)
                  implemented to accommodate new Hospital services, to update miscellaneous
                  charge codes for unique, patient-specific items, or to update Hospital's underlying
                  phannaceutical or Implant (as defined in Exhibit C) purchase costs. For purposes
                  of this Section 5.5, "Nominal" Charge Master increases are. in aggregate, less
                  than one percent (1 %) in any Charge Master Year.

         (b)       In addition to any notice required by Section 5.5(a), on the first business day of
                  each calendar quarter, Hospital shall provide Blue Shield with written
                  cmrfinnation, on such fon11 as may be provided to Hospital by Blue Shield,
                  indicating whether Hospital did or did not implement any changes in its Charge
                  Master during the prior calendar quarter.

5.6      Adjustments Resulting From Charge Master Incteases

         (a)      In the event of a cumulative increase in Hospital's Charge Master, either on a single
                  date or over a period of time during any Charge Master Y car, that exceeds Charge
                  Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
                  decrease all J)ercentage of Allowed Charges-based reimbursement payable pursuant
                  to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                  decrease shall be eftective as of the effective date of the most recent modification
                  to Hospital's Charge Master which caused Hospital to exceed the Modification

                                                       15

St. Vincent Medical Ccntcr-l·TS Hospital Agrccmcnt_J3asc 12-01-10
Base FFS Hospital Agreement v23.0
Proprktary and C()nfidlo'11tial - Blue Shiel<! of California
Case 2:20-ap-01575-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                      Exhibit Exhibit A-1 Page 18 of 34



                                                                         blue 11 of california
                   Allowance, shall be applied to all successive rate periods thereafter, a11d shall be
                   calculated as follows:

                           [(1 + Modification Allowance)/ (1 --;· Actual Charge Master Increase)]
                                                 x (Cmrent % of Allowed Charges)
                                                 = Adjusted % of Allowed Charges
                                                                     Example
                             5% Modification Allowance, 15% Actual Charge Master Increase,
                                                     55% of Allowed Charge rate,
                                                    (1.05 I 1.15) x 55.0%      = 50.2%
          (b)      In the event of a cumulative increase in Hospital's Charge Master, either on a
                   single date or over a period of time during any Charge Master Year, that exceeds
                   Charge Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield
                   may increase the Stop Loss Attachment Level set forth in Exhibit C by the
                   amount of the increase, less the Modification Allowance. Such increase shall be
                   effective as of the effective date of the most recent modification to Hospital's
                   Charge Master which caused Hospital to exceed the Modification Allowance,
                   shall be applied to all successive rate periods thereafter, and shall be calculated as
                   follows:


                           [(1   + Actual Charge Master Increase)/ (1 + Modification Allowance)]
                                              x (Current Stop Loss Attachment Leve])
                                              = Adjusted Stop Loss Attachment Level

                                                          Example
                            5% Modification Allowance, 15% Alllual Charge Master Increase,
                                    $70,000 cun-ent Stop Loss Attachment Level,
                                           (1.15 / 1.()5) X $70,000 = $76~667

         {c)       If Blue Shield is entitled to make any adjustment plU'suant to Section 5.6(a) or (b),
                   Blue Shield will provide Hospital with an Addendum to this Agreement revising
                   the then current and all subsequently effective compensation exhibits (Exl1ihit Cs)
                   to reflect the changes to the percentage of Allowed Chatges-based reimbursement
                   and Stop Loss Attachment Level(s) resulting from Charge Master increases
                   exceeding the Modification Allowance. Such Addendum shall be effective as of
                   the effective date of the most recent modification to Hospital's Charge Master
                   which caused Hospital to exceed the Modification Allowance and,
                   notwithstanding anything in Section 12.2 to the contrary, shall be deemed
                   effective with the written consent ofHospitaL

         (d)       Hospital's Charge Master "Modification Allowance" is Eight percent (8%).


                                                        16

St. Vincent Medical Ccntcr-l'FS Hospital Agrccmc.nt_Basc 12-01-l 0
Biisc FPS Hospital Agreement v23.0
Proprietary 1111d Confidcntiitl - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                       Exhibit Exhibit A-1 Page 19 of 34



                                                                     blue f of california
 5.7      Right to Audit Charge Master. Blue ShieJd shall have the right to audit Hospital's
          Charge Master within 12 months from the encl of the applicable Charge Master Year to
          enforce the parties' respective rights and obligations under Sections 5.5 and 5.6 of this
          Agreement.

5,8      Late Charge Master Notification Recoveries. lf Hospital fails to give Blue Shield
         timely notice of any change to Hos'l)ital's Charge Master in accordance with Section 5.5
         hereof, and pursuant to Section 5.6 such change would J1ave resulted in a change to the
         percentage of Allowed Charges-based reimbmsement paid to Hospital pursuant to Section
         5 .2, Blue Shield shall have the right to recalculate payments made to Hospital for
         Hospital Services furnished after the effective date of such change and to recover
         overpayments resulting from the resulting reduction in the percentage of Allowed
         Charges-based reimbursement according to the terms of Section 5.4.

5.9      Blue Card Claims. Hospital will make reasonable efforts to submit claims to Blue
         Shield for Hospital Services reimbursable through the Blue Card Program.


                                      VT. PROTF,CTlON OF MEMBERS

6.1      Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
         provide Hospital Services to Members in the same manner, in accordance with the same
         standards, and with the Rame level of availahilHy as HoRpital provides services to its other
         patients. Hospital shall not discriminate against any Member in the provision of Hospital
         Services on the basis of race, sex, color, religion, national origin, ancestry, age, marital
         status, physical or mental handicap, health status, disability, need for medical care,
         utilization of medical or mental health services or supplies, sexual preference or orientation,
         veteran's status, he-alth insurance coverage, status as a Member, or other unlawful basis
         including without limitation, the filing by a Member of any complaint, grievance, or legal
         action against Hospital.

6.2      Charges to Members.

         (a)       Except as expressly set fbrth in this Agreement, in no event, including, without
                   limitation, nonpayment by Blue Shield or 13lue Shield's insolvency or breach of
                   this Agreement, shall Hospital bill, charge, collect a deposit from, impose a
                   surcharge on, seek compensation, remuneration, or reimbursement from, or have
                   any recourse against, a Member, or any individual responsible for such Member's
                   care, for Covered Services. Without Jimiting the foregoing> Hospital shall not
                   seek payment from a Member, or any individual responsible for such Mernber's
                   care, for Covered Services for which payment was denied by Blue Shield because
                   the bill or claim for such Covered Services was not timely or properly submitted
                   or because such Covered Services were related to a HAC or Never Event (as set
                   forth in Secti.on III.B of Exhibit C hereto). If Blue Shield receives notice of a
                   violation of this Section 6.2, Blue Shield shall notify Hospital and Hospital shall

                                                          17

St Vincent Medical Centel'·FFS Hospital Agreement_Base 12-0 l- l 0
Base FPS Hospital Agreement v23.0
Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                       Exhibit Exhibit A-1 Page 20 of 34



                                                                  blue (I of california
                   have the opportunity to refund the Member. If Hospital docs not refund the
                   Member for amounts charged in violation of this Section 6.2 within a reasonable
                   amount of time, Blue Shield shall have the right to take all appropriate action,
                   including, without limitation, reimbursing the Member for the amom1t of any
                   payment made and recouping the amount of such payment from Hospital.

          (b)      Hospital shaU not bill or collect from a Member, or any individual responsible for
                   such Member's care, any charges in coru1ection with non-Covered Services, non-
                   Authorized services, or services dctcnnim.xl not to be Medically Necessary, unless
                   Hospital has first obtained a written acknowledgment from the Member, or the
                   individual responsible for the Member's care, that such services are not Covered
                   Services, not Authorized, or not Medically Necessary, as the case may be, and that
                   the Member, or the individual responsible for the Member's care, is financially
                   responsible for the cost of such services. Such acknowledgment shall be obtained
                   pdor to the time such services are provided to the Member, when reasonably
                   practicable, and shall specify the specific services for which the Member, or the
                   individual responsible for the Mcmb<.,-r's care, is agreeing to accept financial
                   responsibility, and shall otherwise satisfy the applicable requirements set forth in the
                   Provider Manual. Hospital's compliance with the tenns of this Section 6.2(b) shall
                   preserve for Hospital its 1ight to seek payment from the responsible party for
                   applicable services.

         (c)       In the event of Blue Shield's insolvency or other cessation of operations, Hospital
                   shall continue to provide Hospital Services to Members through the period for which
                   such Members' premiums have been paid or, with respect to Members enrolled in
                   Blue Shield's Medicare Advantage Benefit Program, the duration of the contract
                   period for which CMS payments have been made> and, with respect to any Member
                   who is an Inpatient on the date of insolvency or other cessation of operations, until
                   the Member's discharge or transfer to another appropriate facility.

         (d)       The provisions of this Section 6.2 shall: (i) survive the expiration or termination for
                   any reason of this Agreement; (ii) be construed to be for the benefit of Members;
                   and (iii) supersede any oral or written contraty agreement (now existing or hereafter
                   entered into) between Hospital and the Member.

         (e)       This Section 6.2 shall not be modified without the prior approval of the approptiate
                   government regulatory agency.

6.3      Thkd Party Lieus. If a Member seeks and obtains a recovery from a third party or a third
         -party• s insurer for h1juries caused to that Member, and only to the extent pennitted by the
         Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
         to as.<1ert a third patty lien for and to recover from the Member the reasonable value of
         Covered Services provided to the Member by Hospital for the injuries caused by the third
         party. Hospital's pursuit and recovery under third party liens sha1l be conducted in strict
         accordance with the procedures set f<.>rlh in the Provider Manua1. Blue Shield shall similarly

                                                           18

St Vincent Medicnl Center-fFS Hospital Agreement. Base 12-01-10
Uase FFS Hospita[ Agreement v23.0
Proprietary and Confidential   Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                    Exhibit Exhibit A-1 Page 21 of 34



                                                                  blue f of calif ornia
         have the right to assert a lien for and recover for payments made by Blue Shield for such
         irtjurics. Both parties shall cooperate in identifying such third party liability claims and in
         providing such infonnation, within such time frames, as set forth in the Provider Manual.

6.4      Benefits Determination. Blue Shield reserves t11c right to make all final decisions
         regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
         disputes regarding such coverage to Blue Shield for response or resolution.
         Notwithstanding the foregoing, this Section does not, and shall not be constrned to, prohibit
         an.y physician from providing any medical treatment, or other advice that such physician
         believes to be in the best interest of the patient.

6.5      Member Complaints & Grievances. Hospital shall promptly notify Blue Shield of receipt
         of any claims, including, without limitation, professional liability claims} filed or asserted by
         a Member against Hospital. lfospital shall cooperate with Blue Shield in identifying,
         processing, and resolving all Member grievances and other complaints in accordance with
         Blue Shield's complaint/grievance process and time limits set forth in the Provider Manual,
         as well as in accordance with such time limits as required by stat<.! and/or federal law.
         Hospital shall comply with Blue Shield's resolution of any such complaints or grievances
         and any specific findings, conclusions or orders of the California Depmiment of Managed
         Health Care ("DivIHC") (or any successor agency).

6.6      Medical Necessitv Assistance. Both parties agree, in the event that Blue Shield or its
         delegate is making or has made a dctcnnination regarding the Medical Necessity of a
         medical service requested or provided to a Member, Hospital will assist Blue Shield an<Vor
         its delegate in determining or verifying the Mecjcal Necessity of such service, provide
         relevant medical records to Blue Shield and/or its delegate, and participate in any grievance,
         arbitration, and/or other proceed111gs in which such Medical Necessity detennination is an
         issue. In addition, Hospital shall cooperate with and abide by the Medical Necessity
         determination of any external review entity to which Blue Shield is either obligated by law
         to submit such disputes or with which Blue Shield has implemented a program to submit
         such disputes to external review.

6.7      Free Exchange of Information. No provision of this Agreement shall be construed to
         prol1ibit, nor shall any provision in any contract between Hospital and its employees or
         subcontractors prohibit, the free; open and unrestricted exchange of any and all
         information of any kind between health care providers and Members regarding the nature
         of the Member's medical condition, available health care treatment options and
         alternatives and their relative risks and benefits, whether or not covered or excluded
         under the Member's Benefit Program, and the Member's right to appeal any adverse
         decision made by Hospital or Blue Shield regarding coverage of treatment that has been
         recommended or provided. Hospital shall neither penalize nor sanction any health care
         provider in any way for engaging in such free, open, and umestricted communication
         with a Member or for advocating for a pm1icular service on a Member's behalf

6.8      Insurance.

                                                     19

St. Vincent Medical Center-FPS Hospital Agrecmcnt_Ra~c 12-01-10
Base FPS Hospital Agreement v23.0
Proµl'ictary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                      Exhibit Exhibit A-1 Page 22 of 34



                                                                    blue f of california

         (a)       Hospital shall maintain professional liability (malpractice) insurance and general
                   liability insurance coverage in the minimum amount of One Million Dollars
                   ($1,000.,000) per occurrence and Three Million Dollars ($3,000,000) annual
                   aggregate. If Hospital maintains a "claims madejj malpractice insurance policy,
                   Hospital shall keep such policy in effect for at least five (5) years following the
                   expiration or termination for any reason of this Agreement, or purchase extended
                   reporting coverage (tail insurance) sufficient to ensm-e that insurance coverage in
                   the amount set fortl1 in this Section 6.8(a) is maintained for claims which arise
                   from services provided by Hospital during the tenn of this Agreement.

         (b)       Hospital shall maintain Workers' Compensation insurance covering all employees
                   of Hospital

         (c)       Hospital shall notify and provide evidence to l3lue Shield at the lime of any
                   amendment, change, or modification to such insurance coverage, and at any other
                   tin1c upon reasonable request by Blue Shield.



                         VlI. MEDICAL RECORDS & CONFIQENTJA,!.~ITY

7.1      Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
         medical and other records with tespect to services provided to Members, in the same
         ma1mcr as for other patients of Hospital. Hospital will require that all physicians treating
         Members at Hospital's facility(ies) create and maintain, in an accurate and timely
         manner, for each Member who has obtained care from such physician, a medical record
         that is organized in a manner that contains such demographic and clinical information as
         is necessary, in the opinion of the Blue Shield medical director and the Hospital medical
         director, to adequately document the medical problems of, and medical services provided
         to, the Member. Such records shall include a historical record of diagnostic and
         therapeutic services recommended or provided hy, or under the direction of, the
         physician. Such records shall be in such a fo11n as to allow trained health professionals,
         other than the physicim1, to readily detennine the nature and extent of the Member's
         medical problem and the services pt'ovided and to p<.:nnit peer review of the earn
         provided. Such records shall, upon request, and within reasonable time requirements, be
         made available without charge to Blue Shield, its designated agents and to a Member's other
         providers. Hospital understands and agrees that neither Blue Shield (including any
         delegate) nor a Member shall be required to reimburse Hospital for expenses related to
         providing copies of Member records or documents pursuant to a request from any
         Government Official (as defined in Section 8,l(a)) or in order to assist Blue Shield (or its
         delegate) in utilization management and/or quality control activities. Copies of medical
         records requested by Blue Shield for any other pmpose shall be reimbursed at a rate of
         Twenty-Five Cents ($0.25) per page, not to exceed Twenty-Five Dollars ($25) per medical
         record.      ln addition, upon request Hospital shall, without charge, transmit Member's
                                                       20
St. Vincel!t Medical Ccnh:;r-FFS Hospitul AgTccmcnt_Bnsc 12-01-10
flasc FFS Hospital Agn.:cmc\l! v23.0
Proprietary and Co11lidential --- Illue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                       Exhibit Exhibit A-1 Page 23 of 34



                                                                  blue (8.) of california
          medical record infonnation to Government Officials. Hospital shall sceurc from the
          Member, upon admission or prior to providing services, a release of medical information, if
          such a release is required by law.

7.2       Coufidentialitv. Hospital shall comply with all applicable state and federal laws regarding
         privacy and confidenlialily of medical information and records, including without limitation,
         mental health records. Hospital s11all develop policies and procedures to ensure Member
         medical records are not disclosed in violation of California Civil Code Section 56, et. seq.,
         or any other applicable state or federal law. To the extent Hospital receives, maintains, or
         transmits medical or personal information of Members electronically, Hospital shall comply
         with all state and federal laws relating to protection of such infonnation including, without
         limitation, the Health Insurance Portability & Accountability Act (''HIPAA") provisions on
         sccmity and confidentiality and any Centers for Medicare and .tv1edicaid Services ("CMS")
         regulations or directives relating to Medicare beneficiaries.

7 .3     Member Access to Records. Hospital shall ensure that Members have access to their
         medical records, in accordance with the requirement.:; of state and federal law.


                   VIII. COOPERATION \VJTH AlIDITS & CERTIFICATIONS

8.1      Disclosure of Records.

         (a)       Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                   1980 regarding access to books, documents, and records. Without limiting the
                   foregoing, Hospital shall maintain such. records and provide access to such books,
                   documents, and records to Blue Shield and to the DMHC (or any successor agency)
                   CMS, any Peer Review Organization ("PRO") with which Blue Shield contracts as
                   required by CMS, the U.S. Comptroller General, their respective designees and any
                   other governmental ofli.cials entitled to such access by law (collet:tively,
                   "Government Officials"), as required by law and as necessary for compliance by
                   Blue Shield with state and federal laws goveming Blue Shield. ITospital shall grant
                   to Blue Shield and/or Government Officials, upon request and within a reasonable
                   amount of time, access to and copies of the medical records, books, charts, and
                   papers relating to Hospital's provision of health care services to Members, the cost
                   of such services, and payment received by Hospital from the Member (or from
                   others on the Member's behalf), and to the financial condition of HospitaL Such
                   records clescribcrl herein shall be maintained at least six (6) years from date of
                   service or in the case of financial records of Hospital, six (6) consecutive fiscal
                   years, and, if this Agreement is applicable to Blue Shield's Medicare Advantage
                   program, ten (10) years from the close of CMS's fiscal year in which the contract
                   was in effect (()1' for a particular record or group of records, a longer time pe1iod
                   when CMS or DMHC requests such longer record retention and Hospital is notified
                   of such request by Blue Shield), and in no event for a sh()ticr period than as may be
                   required by the Knox-Keene Act and the regulations promulgated thereunder. All
                                                          21

St. Vincent Medical Center-FfS Mospital Agreement Base [2-01-ID
Base FFS Hospital Agreement v23.0
Proprietary and Confldcntia 1 Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                    Exhibit Exhibit A-1 Page 24 of 34



                                                                  blue, of california
                  books, document and records of Hospital shall be maintained in accordance with the
                  general standards applicable to Sl1ch book, document or record keeping and shall be
                  maintained during any governmental audit or investigation.



         (b)      Hospital shall, on request, disclose to Govenunent Officials the method and amount
                  of compensation or other consideration to be received by it from Blue Shield or
                  payable by Hos1)ital to its subcontractol's. Hospital shall maintain and make
                  available to Government Officials;              (i) its subcontracts; and (ii)
                  compensation/financial records relating to such subcontracts and compensation from
                  Blue Shield.

         (c)      Upon fotty·cight (48) hours prior notice> Hospital shall make any records of its
                  quality improvement and utilization review activities pertaining to Members and
                  provider credentialing files available to Blue Shield's Quality and Utilization
                  Review Committee. Such sharing of records shall be in accordance with, and
                  limited as required by, Section 11 S7 of the California Evidence Code and Section
                  13 70 of (he California Health and Safety Code, and shall not be construed as a
                  waiver of an.y rights or plivileges confoned on either party by those statutes.

         (d)      Blue Shield, at its sole cost and expense, and with reasonable prior notice to
                  Hospital, 111.ay from time to time audit the books and records of Hospital as they
                  relate to Hospital's services, billings, claims payments, and reporting pursuant to this
                  Agreement. Blue Shield and Hospital agree that such audits shall be performed in
                  accordance with Hospital's established and reasonable audit policies.

8.2      Site Evaluations.           Hospital shall pennit Government Officials and accreditation
         organizations to conduct periodic site evaluations and inspections of its facilities and
         records. If a Government Official or accreditation orgruuzations finds any deficiencies in
         such faciliti<.,-s or records, Hospital shall substantially correct such deficiencies within thirty
         (30) days of receipt of notice from such Government Official or accreditation organizati011s.
         Hospital shall permit Blue Shield to conduct periodic site evaluations of its facilities. Such
         site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
         Shield. If Blue Shk:1d finds any deficiencies in such facilities Hospital shall use
         commercially reasonable efforts to correct such deficiencies within thitiy (30) days of
         receipt of notice from Blue Shield. Hospital and Blue Shield agree that Blue Shield's access
         to and right to review records pertaining to Members shall be pursuant to Sections 7 .1 and
         8.1, as applicable.

8.3      Accreditation Surveys. Hospital shall cooperate in the manner described in Sections 8.1
         and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of 131ue
         Shield by the National Committee For Quality Assurance ("NCQA") or any other
         accrediting organization. Hospital fu1ihcr agrees to promptly implement any changes Blue
         Shield deems reasonably required as a result of any such survey.

                                                     22
St Vincent Medical Center-FFS HosJ}ital Agreement_Bnse 12-01-10
Rn:;c FFS Hospital Agreement v23.0
Proprietary nnd Cont1dential 131uc Shield of California
Case 2:20-ap-01575-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                        Exhibit Exhibit A-1 Page 25 of 34



                                                                     blue I) of california
8.4       Compliance Monitoring. Hospital shall cooperate with Blue Shield in the performance of
          any moru.tori.ng, studies, evaluations, analyses, or surveys of Hospital's pcrfom1ance of
          services hereunder, required by Government Officials or accrediting organizations.


                                        IX. RESOLUTION OF DISPUTES

9.1       P1·oviclcr Appeal Resolution Process.

          (a)       Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply
                    to any and all dis11utes arising under this Agreement. The Appeal Process shall
                    ccimply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                    1371.37, 1371.4, a11d 1371.8 of the California Health & Safety Code, and Sections
                    !300.71, 1300.71.38, 1300.71.4, and l300.77.4ofTitle28oftheCali:lbrniaCodc
                    of Reg11lations. The Appeal Process shall be described in the Provider Manual
                    and on the provider portal of Blue Shield's website at WW\v.blueshieldca.com.

          (b)       The Appeal Process consists of two (2) levels:

                    (i)         Initial Appeals Process. Provider Appeals must be submitted by Hospital,
                                in writing, within three hundred sixty-five (365) days of Blue Shield's
                                determination, lack of action or alleged breach, to the address for Initial
                                Provider Appeals provided on the provider portal of Blue Shield's website
                                at www.b1ueshielc1ca.com.

                    (ii)        Final Appeal Process. Any Provider Appeal that is not resolved to
                                Hospital's satisfaction during the Initial Appeal Process must he submitted
                                to the Final Appeal Process. All Provider Appeals must be submitted to
                                the Final Appeal Process by Hospital, in writing, within ninety (90)
                                working days of Blue Shield's Initial Provider Appeal detennination, to
                                the address for such Provider Appeals provided on Blue Shield's website
                                at vvww.blucshieldca.com.

          (c)       Each Provider Appeal must contain the following information:

                    (i)         Hospital's name;

                    (ii)        Hospital's identification number - the Blue Shield provider identification
                                number (PIN), tax identification number, or National Provider Identifier
                                (NPI);

                    (iii)       Hospital mailing address and phone number;

                    (iv)        Blue Shield's Internal Control Number (1CN), when applicable;

                     (v)        The patient's name, when applicable;
                                                          23

St. Vincent Medical Cn1tt:r-PPS lfospit,d Ai,>reemencBase l2-0l·l0
Base FFS Hospital. Agreement v23.0
Propl'ietm·y and Confideruinl   Blue Shield ofCulHbrniu
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                     Exhibit Exhibit A-1 Page 26 of 34



                                                                   blue~ of california
                  (vi)      The patient's Blue Shield subscriber number, when applicable;

                  (vii)    The date of service, when applicable; and

                  (viii)   A clear explanation of the issue the provider believes to be incorrect,
                           including supporting medical records, when applicable.

                  (ix)     In addition, as applicable, bundled appeals must identify individually each
                           item by using either the lCN or the section of the contract and sequential
                           numbers that arc cross-referenced to a document or spreadsheet.

         (d)      This Section 9.1 does not in any way modify the provisions of Section 9.2 hereof
                  relating to arbitration of disputes that cannot be rcsol vcd through the Appeal
                  Process. However, if Hospital fails to submit a Provider Appeal to either level of
                  the Appeal Process within the timeframes set forth above, Hospital shall be
                  deemed to have waived its right to any remedies and to pursue the matter further.
                  Without limiting the foregoing, in such instance, Hospital may neither initiate a
                  demand for arbitration pursuant to Section 9.2 of this Agreement nor pursue
                  additional payment from the Member.

         (e)      Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                  the Appeal Process to binding arbitration pursuant to Section 9.2 of this
                  Agreement. Pursuit by Hospital of a dispute through the process described in this
                  Article IX shall neither modify nor relieve Hospital of any obligations to continue
                  to provide services to Members in accordance with and to comply with aH tenns
                  of this Agreement.

9.2      Arhifration of Disputes. Any dispute (other than a claim of medical malpractice) between
         the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
         through, but not resolved by, the Appeal Process set forth in Section 9.1, shall be settled by
         final and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
         California, wl1ichevcr city is closest to Hospital. Arbitration shall be conducte<l by and
         under the Commercial Rules of the American Arbitration Association. The arbitration
         decision shall be binding on both parties. The arbitrator shall be bound by applicable
         state and federal law and shall issue written findings of fact and conclusions of law, The
         arbitrator shall 11ave no authority to award damages or provide a remedy that would not
         be available to such prevailing party in a court of law nor shall the arbitrator have the
         authority to award punitive damages. The cost of the arbitration shall be shared equally
         by Hospital and Blue Shield; provided that eacb party shall be responsible Jhr its own
         attorneys' foes and costs.

9.3      Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be filed
         within twenty-four (24) months of Blue Shield's dctennination, lack of action or alleged
         breach that is the subject of the dispute. Should the aggrieved party fail to file a demand
         for arbitration of the dispute within the timeframe set forth herein, the aggrieved party
         shall have waived its rights and remedies with respect t<> the alleged breach. The
                                                      24

St. Vincent Medical Center-FPS Hospital Agrccmcnt_.Base 12-01-10
Biise FFS Hospital Agreement v23.0
Proprietaiy and Confidential .. Bl11e Shield of Califoniia
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                    Exhibit Exhibit A-1 Page 27 of 34



                                                                 blue¥ of california
         aggrieved party shall have no right to pursue any remedy with respect to such alleged
         breach, including, without Hm.-itation, initiation of any civil action in state or federal
         court, and, if the aggiieved party is Hospital, Hospital shall have no right to pursue
         payment of any disputed ammmts from the Member.


                                      X. TERM & TERMINATION

10. l    Term. Unless earlier tcnninated under the Te11nination for Cause Section 10.3, and the
         Immediate Termination Section 10.4, this Agreement shall become effective as of the
         Eftcctivc Date (December 1, 2010), and shall continue in cffoct for three (3) years thereafter
         (November 30, 2013) (the "Initial Tetm"), unless earlier terminated as set forth in this
         Agreement. Unless either party notifies the other party at least one hundred eighty (180)
         days prior to the expiration of the Initial Term, this Agreement shall automatically renew
         for additional terms of one (1) year each, unless and until terminated as set fbrth in this
         Agreement

l 0.2    Termination Without Cause. During the Initial Tenn, neither party may tenninate this
         Agreem.ent without cause. Thereafter, either party may terminate this Agreement without
         cause by !,riving to the other party at least one hundred eighty (180) days prior written notice
         of termination. Any tennination pursuant to this Section 10.2 shall become effective the
         first day oftl1e calendar month following the expiration of the notice period.

10.3     Termination for Cause.

         (a)      Either _party may terminate this Agreement for material cause, following written
                  notice and the opportunity to cure described in Section 10.3(b). The following shall
                  constitute material cause for tennination:

                  (i)      Bv. Hospital: (A) revocation of Blue Shield's license necessary for the
                           performance of tl1is Agreement; (B) breach by Blue Shield of any material
                           term, covenant, or condition of this Agreement; or (C) failure of Blue Shield
                           and Hospital to agi·ee upon any material change to the Provider Manual in
                           accordance wit11 Section 2.10.

                  (ii)    By Blue Shield: (A) commencement of any voluntary or involuntary
                          proceedings by or against Hospital, or a parent, affiliate or subsidiary
                          thercot: under any bankruptcy, reorganization, insolvency or other similar
                          law of any jurisdiction; (B) failure by Hospital to provide Hospital Services
                          consistent with the standards and/or procedures set fotih in this Agreement
                          and/or any material standards and/or procedures in the Provider Manual; (C)
                          revocation, tenninati:on, or restriction of any type of any license required in
                          order for Hospital to provide Hospital Services pursuant to this Agreement~
                          or (D) breach by Hospital of any material tenn, covenant, or condition of this
                          Agreement, jncluding} without limitation, repeated failure to comply with
                          procedures set fixth in the Provider Manual.
                                                    25

St Vincent Medical Center-FFS Hospital AgreementJ~ase 12-01-10
Base FFS Hospitn! /\g!'cemcnt v23.Q
Proprietary and Confidential - Blue Shield of Califomia
Case 2:20-ap-01575-ER              Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                   Exhibit Exhibit A-1 Page 28 of 34



                                                                 blue~ of california

         (b)      A party seeking to terminate this Agreement pursuant to Section 10.3(a) shall notify
                  the other party in writing of the nature of the cause and shall provide the non-
                  terminating party thirty (30) days from the receipt of such notice to cure or otherwise
                  eliminate such cause. It: within such thirty (30) days, the non-tcmtinating party does
                  not remedy the breach, to the reasonable satisfaction of the tenninating party, this
                  Agreement shall terminate at the end of the thitty (30) day period.

 l 0.4   Immediate Termination.         Notwithstanding any provision of this A1:,11·eement to fhe
         contrary, Blue Shield may immediately tenninate this Agreement, upon written notice to
         Hospital, if: (i) Hospital is excluded from participation in Medicare; (ii) Hospital enters
         into a "private contract" with a Member for the provision of services, contrary to
         Medicare rc,gulations applicable to Blue Shield (iii) Hospital fails to maintain all insurance
         required herein; (iv) after consulting with Hospital, Blue Shield detennines, in good faith)
         that continuation of this Agreement may reasonably be expected to jeopardize the health,
         safety, or welfare of Membets; or (v) after consulting with Hospital, Blue Shield t'easona.ble
         detetmines that Hospital is likely to be financially unable to provide Hospital Services in a
         competent and timely manner.

10.5     F,ffcct of Termination. As of the date of tennination, this A.!:,Jtcement shall be considered
         of no further force or effect whatsoever, and each of the parties shall be relieved and
         discharged herefrom, except that:

         (a)     Tcnnination shall not affect (i) those rights and obligations that have accrued and
                 remain unsatisfied prior to the tennination of this Agreement; (ii) those rights and
                 obligations that expressly survive termination of this Agreement; or (iii) any rights
                 or obligations that may arise -:following tennination with respect to any occunence
                 p1ior to tennination. All such rights and obligations shall continue to be governed
                 by the terms of this Agreement.

         (b)     Following tc1mination, Hospital shall comply with all applicable requirements of the
                 Knox-Keene Act and the regulations promulgated thereunder, including, without
                 limitation, those set forth in California Health & Safety Code Section 1373.65.

         (c)     Following termination, Hospital shall contin11e provid111g Hospital Services to
                 Members who, as detennined by Blue Shield, qualify for completion of Covered
                 Services under California Health & Safety Code Section l 373.96(c) ("Continuity of
                 Care Services''), in accordance with the provisions therein, at seventy-five (75%)
                 percent of Allowed Charges.

         (d)     Following termination, Hospital shall, at Blue Shield's option, continue providing
                 Hospital Services to Members (other than Members entitled to Continuity of Care
                 Services) undergoing medical treabnent upon the date of te1mination of this
                 Agreement, for the (luration of the Health Services Contracts through which such
                 Membcl's arc cnro11cd with Blue Shie1d and fr)l.' which dues or subscriplion charges
                                                    26

St Vincent Medical Center-FFS Hospital Agreement_Base 12-0l-lO
B11se FFS H{1spitnl Agreement v23,0
Proprietary and Confalc1H.ial- Blue Shield ()f Califonth\
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                     Exhibit Exhibit A-1 Page 29 of 34



                                                                   blue '1 of california
                  are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                  alternative source of services for each such Member from other Blue Shield
                  ·Providers at the following rates, less any applicable Copayments: Seventy~Five
                  Percent (75%) of Hospital's Allowed Charges for Commercial HMO and PPO
                  Members and one hundred percent (100%) of the Medicare allowable for Medicare
                  Advantage Members.

         (e)      All wtitten, printed, or electronic communications to Members concerning
                  tennination of this Agreement shall comply with California Health & Safety Code
                  Section 1373.65(1).

10.6     Termination Not an Exclusive Remedy. The tennination of this Agreement by either
         party pursuant to this A1ticle X is not an exclusive remedy. 'fhc te11ninating party shall
         retain and may exercise whatever rights it may have in law or equity as may be necessary to
         enforce its rights under this Agreement.

10.7     Survival. This Section 10.7 and the following Sections of this Agreement shall survive the
         expiration or termination for any reason of(his Agreement: Sections 5.1, 5.2, 5.3, 5.4,6.1,
         6.2, 6.5; 6.6, 7.1, 7.2, 7.3, 8.1, 9.1, 9.2, 9.3, 10.5, 12.l l, 12.13, 12.14, 12.15 and 12.16.


                                             XI. OTHER PAYORS

11.1     Other Payors. Blue Shield may contract with employers, insurance companies,
         associations, health and welfare trusts, or other organizations to provide administrative
         services for plans provided hy those entities that are not underwritten by Blue Shield
         (including both local and Blue Cross/Blue Shield National Accounts Programs). In
         addition, Blue Shield may extend this Agreement to managed care anw1gements
         established by Blue Shield subsidiaries, or by pCisons or entities using the network Blue
         Shield has established pursuant to agreements with CarcTrust Networks and Blue Shield
         of California Life & Health Insurance Company. All such entities shall be referred to as
         "Other Payon;". Blue Shield shall require that the health programs of Other Payors
         include provisions to encourage the use of Bluo Shield Providers (including Hospital).

11.2     Responsibility for Payment. Hospital agrees to look solely to Other Payors for payment
         for services furnished to Members of such Other Payor. If Hospital is unable to obtain
         payment from any Other Payor, Blue Shield shall, upon notice from Hospital, make
         commercially reasonable efforts to assist Hospital in obtaining such payment. However,
         any continuing dispute with rnspect to such payment shall be settled solely between
         Hospital and such Other Payor with good fait11 facilitation by Blue Shield.

l l .3   Applicability of Agreement; Identity of Other Paxors. The provisions of this
         Agreement shall apply to services rendered to Men1bers enrolled in health benefit
         programs of Other Payors. Blue Shield will periodically give Hospital notice of the
         identity of Other Payors.

                                                      27

St. Vincent Mcdlcal Ccnter-FfS H()spital Agrccmcnt_Base 12-01-10
Rase FFS HoSJ)ital Agreement v23.0
Proprietmy and Confidential - Blue Shield of Ca!ifomia
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                     Exhibit Exhibit A-1 Page 30 of 34



                                                                    blue (I of caJif ornia
                                        XU. GENERAL PROVISIONS

12.l     Entire Agrnement. The attached Exhibits, together with all documents incorporated by
         reference in the Exhibits, and the Provider Manual, as from time to time amended in
         accordance with this Agreement, fonn an integral pmt of this Agreement and are
         incorporated by reference into this A&>rccrncnt. This Agreement constitutes the entire
         understanding and agreement of the parties regarding its subject matter, and supersedes any
         ptior oral or written agreements, representations, understandings or discussions among the
         parties with respect 10 such subject matter. Notwithstanding the foregoing, this Agreement
         shall neither supersede nor t<,'Place any capitated HMO (including, without limitation,
         Medicare Advantage) hospital agreement that may exist between Hospital and Blue Shield,
         which agreement shall solely apply with respect to the provision of services 1o any HMO
         Members for whom Hospital has financial responsibility for Cowrcd Services under such
         capitated agreen1ent.

12.2     Amendments. Except as provided in Section 2.10, Section S.6(c), and this Section 12.2,
         this Agreement may be amended only by mutual, written consent of Blue Shield and
         HospitaPs duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
         legal counsel determines :in good faith that this Agreement must be modified to be in
         compliance with applicable federal or state law or to meet the requirements of accreditation
         organizations that accredit Blue Shield and its providers, Blue Shield may amend this
         Agreement by delivering to Hospital a written amendment to this Agreement incorporating
         the legally required modifications (the "Legally Required Amendment"), along with an
         explanation of why such Legally Required Amendment is necessary. If Hospital docs not
         object to the Legally Required Amendment, in writi11g1 within sixty (60) days following
         receipt thereof: such Legally Required Amendment shall be deemed accepted by Hospital
         and fill amendment to this Agreement. If Hospital timely objects to the Lcgally~Rcquired
         Amendment, then Hospital and Blue Shield sha11 confor in good faith regarding Hospital's
         objection(s). ff Hospital and Blue Shield are unable to resolve Hospital's objection(s) to
         the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within sixty
         (60) days of Hospital's notice, Hospital may elect to temtinatc this Agreement upon ninety
         (90) days prior writttm notice to Blue Shie1d, and the Legally Required Amendment to
         which Hospital objected shall not be effective as to Hospital during the termination notice
         period. Unless Hospital so terminates this Agreement, such Legally Required Amendment
         sl1all be deemed accepted by Hospital and an amendment to this Agreement.

12.3     Assig11ment. Neither party shall assign, transfer, or subcontract any of its rights, interests,
         duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
         pledge or otherwise, without the prior wlitten consent of the other party. Without limiting
         the fol'egoing, the following events shall constitute an assignment of this Agreement for
         purposes of this Section 12.3: (i) the sale, transfer or other disposition of a11 or
         substantially all of the issued and outstanding voting securities or interests of either party;
         (ii) the merger, consolidation or otl1er reorganization of either party if, immediately
         following such transaction, either patty or its member(s) shareholders or other equity
         holders (as existing immediately preceding such transaction) do not own a majority of all
                                                       28

St. Vincent Medical Center-FFS Ilospita! Agrecment_J3ase l2-0l-10
Base FFS Hospital Agreement v23.0
Pmprielary and Cm1lidential ·· Blue Shield ofCnlifom!a
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit A-1 Page 31 of 34



                                                                  blue Cl of california
         classes of the issued and outstanding membership interests or voting securities of the
         smviving, consolidated or reorganized entity; and (iii) the issuance of any class of voting
         securities or interests by either party (or its successor)   u:immediately following such
         transaction, either party's shareholders or other equity holders existing iTnmediately
         preceding such issuance do not own a majority of all classes of the issued and
         outstanding voting securities or interests of either party. Subject to the foregoing, this
         Agreement shall be binding on and shall inure to the benefit of the parties and their
         respective heirs, successors, assigns and representatives.

 12.4    Third Party Beneficiaries. This Agreement shall not confer or be construed to confor
         any rights or benefits to any person or entity other than the parties, and no action to
         enforce the terms of this Agreement may he brought against either party by any person or
         entity who is not a pmty hereto.

12.5     Notices. AH notices or communications required or pe11nitted under this Agreement shall
         be given in writing and shall be delivered to the party to whom notice is to be given
         either: (a) by personal delivery, in which cases such notice shall be deemed given on the
         date of delivery; (b) by next business day courier service (e.g., Federal Express, UPS or
         other similar service), in which case such notice shall be deemed given on the business
         day following date of deposit with the courier service; (c) by United States mail> first
         c1ass, postage prepaid, registered or certified, return receipt requested, in which case such
         notice shall be deemed given on the third (3rd) day following the date of deposit with the
         United States Postal Service; or ( d) by facsimile transmission, in which case such notice
         shall be deemed given upon receipt of facsimile transmission confirmation. Notice shall be
         delivered or sent to the party's address or facsimile number set forth in Exhibit A, or such
         other address or facsimile number as may be provided by a party, from time to time,
         pursuant to this Section.

12.6     Independent Contractors. In the perfonnance of each party's work, duties, and
         obligations pursuant to this Agreement, each of the patties shall at all times be acting and
         performing as an independent contractor, and nothing in this Agreement shall be construed
         or deemed to create a relationship of employer and employee, principal and agent, partner,
         or joint venturer.

12.7     Indenmificatiou. Each paiiy agrees to indemnify the other patty for, and to defend and
         hold haimle8s the other party fron:1, any claims, causes of action, or costs, including
         reasonable attorneys• fees, arising out of the indemnifying party's alleged or actual
         negligence or otherwise improper pcrfonuancc of its obligations hereunder. In addition,
         Hospital shall indemnify Blue Shield for any sanctions imposed hy CMS upon by Blue
         Shield aiising out of or related to Hospital's employment of or contract with an individual or
         entity excluded or suspended from pruticipation in Medicare.

12.8     Waiver of Breach. No delay or failure to require performance of any provision of this
         Agreement shall constitute a waiver of the performance of such provision or any other
         instance. Any waiver granted by a party must be in writing, and shall apply solely to the

                                                     29
St. Vincent Medical Ccntcr-FFS Hospital Agrccmcnt_Base 12-01-lO
Base FFS Hospital Agreement v23.0
Proprietary and Confidential,, Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit A-1 Page 32 of 34



                                                                   blue V of california
         specific instance expressly stated. A waiver of any tenn or condition of this Agreement
         shall not be constrned as a waiver of any other terms and conditions of this Agreement,
         nor shall any waiver constitute a con.faming waiver.

 12.9    Force Majeure. Neither party is liable for nonperformance or defective or late
         performance of any of its obligations under this Agreement to the extent and for such
         periods of time as such nonpcrfonnance, defective performance or late performance is
         due to reasons outside such party's control, including acts of God, war (declared or
         undeclared), action of any governmental authority, riots, revolutions, fire, tloods,
         explosions, sabotage, nuclear incidents, lightning, weather) earthquakes, stonns,
         sinkholes, epidemics, or strikes (or similar nonperformance or defective performance or
         late performance of employees, suppHers or subcontractors).

12.10 Confidentiality.        Except as necessary to Hospital's and Blue Shield's perfonnance
         hereunder, or as required by law, the reimbursement rates set forth in this Agreement shall
         be confidential, and neither Hospital nor Blue Shield shall disclose such rates (other than to
         Govermncnt Officials or to Other Payors) without the prior written consent of the other
         party. Notwithstanding the foregoing, nothing in this Agreement shall prohibit Hospital
         from disclosing to Members and others the method by which they arc compensated (e.g.,
         capitation> fee for service, etc.), it being acknowledged and understood that it is the precise
         compensation amounts for which confidential treatment is required by this provision.

12.11 Non-Solicitation. During the term of this Agreement, and for six (6) months thereafter,
      Hospital shall not solicit~ induce, or encourage any Member (except those Members covered
      under a Daughters of Charity Health System benefit plan) to disenroll from Blue Shield or
      select another health care service plan for health care services. Notwithstanding the
      foregoing) Hospital shall be entitled to freely communicate with Members regarding imy
      aspect of their health status or treatment.

12.12 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
      this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield is
      an independent corporation operating under a license from the Blue Cross and Blue Shield
      Association, an association of independent Blue Cross and Blue Shield Plans (the
      "Association") pennitting Blue Shield to use the Blue Shield Service Mark in the State of
      California, and that Blue Shield is not contracting as the agent of the Association. Hospital
      fmther acknowledges and agrees it has not entered into this Agreement based upon
      representations by any person other than Blue Shield and no person, entity, or organization
      other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
      Shield's obligations to Hospital created under this Agreement. This Section shall not create
      any additional obligations whatsoever on the part of Blue Shield other than those obligations
      created under other provisions of this Agreement.

12.13 Governing Law. This Agreement shall be govemcd by and construed accordlng to the
      laws of the State of California, including, without limitation the Knox-Keene Act and the
      regulations promulgated thereunder. Any provision required to be in this Agreement by the

                                                      30

St. Vincent Medical Center-FPS Hospital Agrccnicnt_Basc 12-01-10
Rase ffS Hospital Agreement v23.0
Proprietary and Confidential ... ntue Shield of California
Case 2:20-ap-01575-ER                Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                     Exhibit Exhibit A-1 Page 33 of 34



                                                                    blue ff of california
         K.t1ox-'Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield and
         Hospital, whether or not provided in this Agreement.

12.14 Preemption bv Federal Law. To the extent any of tlle requirements of the Knox-Keene
         Act and the regulations promulgated thereunder are preempted by federal law applicable to
         the Medicare program, no such requirements shall apply with respect to Blue Shield's
         Medicare Advantage Program.

12.15 Compliance With Law. Each party shall comply with all applicable state and federal Jaws.
      Without limiting the foregoing:

         (a)      Hospital shall comply with all applicable Medicare laws, regulations 1 and CMS
                  instructi()ns including, without limitation, Title VI of the Civil Rights Act of
                  1964, Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act
                  of 1975, the Americans with Disahilities Act, and shall require its contrnctors and
                  subcontractors to do the same. Hospital shall include the requirements of this
                  Section and all other provisions required by federal and state laws, including,
                  without limitation, the BBA and related regulations, in all contracts or
                  subcontracts with other providers or entities.

         {b)      To the extent Employee Retirement Income Security Act {"BRISA") statutes and
                  regulations apply to the claims payment and Member complaint functions pcrfo1mcd
                  by Hospital, Hospital shall comply with all such req11kements.

12.16 Tnterp1·etation of Agreement. This Agreement shall not be interpreted for or against any
      one party on the basis of which party drafted this Agreement. This Agreement shall be
      governed in all respects, whether as to validity, construction, capacity, perfonnance, or
         othc1wisc, by the laws of the State of California and such federal laws as are applicable to
         Blue Shield. The captions herein arc for convenience only and shall not affect the meaning
         or inte1pretation of this Agreement. If any provision of this Agreement, in whole or in
         part, or the application of any provision, in whole or in part, is determined to be illegal,
         invalid or unenforceable by a court of comp0tcnt jutisdiction, such provision, or pmt of
         such provision, shall be severed from this Agreement. The illegality, invalidity or
         unenforceability of any provision, or part of any provision, of this Agreement shall have
         no affect on the remainder of this Agreement, which shall continue in full force and
         effect

12.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
      which shall be deemed to be an original, hut all of which together shall constitute one and
      the same instrument.

12.18 Ethical and Religious Directives. Blue Shield acknowledges that Hospital is an
      institution operated in accordance with the Ethical and Religious Directives for Catholic
         Health Care Services {the "Directives'').                Notwithstanding any provision of this
         Agreement to the contrary, Hospital shall not be required, nor shall any provision of this
         Agreement be construed to require, Hospital to provide services, pay for or authorize
                                                     3[

St. Vincent Medical Center-FFS Hospital Agreement Base 12-01-10
Base FFS Ho~pital Agreement v23.0
Propdetary und Confid<~ntial ··· Bltw Shield of California
Case 2:20-ap-01575-ER                     Doc 1-3 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                          Exhibit Exhibit A-1 Page 34 of 34




                                                                          blue f of california
           services 01' otherwise participate in activities that are not consistent with the Directives.
           (A copy of the Directives is available at b.tl.P-.://www.usccb.org/bishops/directives.shtml.)




 IN WITNESS WHEREOF, the parties .have caused this Agreement to he executed by their
 authorized representatives;

  BLUE SHIELD OF CALIFORNIA

    Signature:      f!Jvt.t:V,f'-..   C--~:z~. .                      Signature: .
                    !.._
  P1int Name:     Juan C. Davila

         Title:   Seni(?I_Yi_c\') President, Network l\1_gl.!}!·.-.

         Date:
                  ---------------




                                                              32

 St. Vincent Medical Ccntcr-FFS llo~vital Agrcsimont_ Bnsc l2-01·10
 !Jase FJ:iS Ho&pital Agiccment v23.0
 Proprietary 11nd Confidential·· Blue Sbield ()f(\\liforniu
